DISSENTING OPINION BY
Judge SIMPSON.
Because I disagree with the analysis and the result reached by the majority, I respectfully dissent. I would reverse the Board of Finance and Revenue and allow the deductions sought by Greenwood Gaming and Entertainment, Inc. (Taxpayer).
The case deals with deductions from taxable “gross terminal revenue” generated by slot machines. Essentially, the Taxpayer seeks deductions for specific, proven prizes to certain slot machine players which were distributed outside of the central control computer system.
I agree with the majority that the dis-positive statutory language which addresses the deductions is ambiguous. I disagree, however, that, when faced with two reasonable interpretations of a taxing statute we should choose “a more reasonable interpretation.” Majority Op., at 1220. Instead, wé are charged with construing a taxing statute most strongly and strictly against the government, and if there is reasonable doubt as to its construction or application to a particular case, that doubt must be resolved in favor of the taxpayer. Section 1928(b)(3) of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1928(b)(3); Commonwealth v. High Welding Co., 428 Pa. 545, 239 A.2d 377 (1968). The Taxpayer here makes this argument. Unfortunately, the majority does not acknowledge that such a rule of statutory construction exists.
It is clear from the statute that deductions are contemplated for value distributed outside of the central control computer system. If supported by sufficient proof, deductions can be taken for cash or cash equivalents “paid manually or paid out by the slot machine.” Section 1103 of the Pennsylvania Race Horse Development and Gaming Act, 4 Pa.C.S. § 1103 (definition of “gross terminal revenue;” emphasis added). Also, deductions can be taken for non-cash personal property distributed to a player as a result of playing a slot machine. Id. Manual cash distributions and non-cash personal property distributions, however, cannot be tracked by the central control computer system. The existence of express deductions for these distribu*1221tions renders the statute ambiguous. Their existence also supports the reasonable interpretation urged by the Taxpayer.
Regardless of how one feels about gaming, taxpayers should be treated fairly. Because the majority strays from the rules of statutory construction, I must dissent.